Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection
Drawings are of very poor quality. Specifically, in Figs. 3-10, text is not legible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea as discussed below. This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention. Applied to the present application, the claims belong to one of the statutory classes of a process/product.
Step 2A of the 2019 Guidance is divided into two Prongs. Prong 1 requires the
examiner to determine if the claims recite an abstract idea, and further requires that
the abstract idea belongs to one of three enumerated groupings: mathematical
concepts, mental processes, and certain methods of organizing human activity.
Independent Claim 1 is copied below, with the limitations belonging to an
abstract idea highlighted in bold; the remaining limitations are ''additional elements''.
A computing device comprising: 
a processor; 		
a storage device coupled to the processor;  
an earthquake engine, wherein an execution of the earthquake engine by the processor configures the computing device to perform acts comprising: 
receiving, from each of a plurality of cameras, a visual input of a location over a network; 	
for each visual input from the plurality of cameras: 
performing a coupling correction between a shaking of the camera with respect to the visual input by subtracting velocity vectors of the plurality of cameras from velocity vectors of pixels defining the visual input to provide a processed input; and
determining whether a shaking identified in the processed input is above a predetermined threshold based on the processed input, thereby detecting one or more anomalies; and 
inferring from the one or more anomalies at least one of a location, magnitude, or depth of an earthquake based on the shaking identified in the processed input of each of the plurality of cameras.
Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mathematical processes (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity, and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
	For example, the limitation of “performing a coupling correction between a shaking of the camera with respect to the visual input by subtracting velocity vectors of the plurality of cameras from velocity vectors of pixels defining the visual input to provide a processed input” is treated by the Examiner as belonging to mathematical process grouping, and limitations of “determining whether a shaking identified in the processed input is above a predetermined threshold based on the processed input, thereby detecting one or more anomalies” and “inferring from the one or more anomalies at least one of a location, magnitude, or depth of an earthquake based on the shaking identified in the processed input of each of the plurality of cameras” are treated as belonging to mental processes - concept performed in the human mind including an observation, evaluation, judgement, and/or opinion. This mental step represents a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. In the context of this claim, it encompasses the user manually determining whether a shaking of the camera is above a predetermined threshold. Additionally, the user can manually infer from one or more anomalies a location or a magnitude of an earthquake.
Limitation of “receiving, from each of a plurality of cameras, a visual input of a location over a network” is treated as mere data gathering and extra solution activity recited in generality.
	Similar analysis is applied to the abstract ideas of Claims 9 and 16. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that
integrate the exception into a practical application of that exception.
The additional elements in Claims 1 of “a processor”, “a storage device coupled to the processor”, “an earthquake engine”, and “a plurality of cameras” are recited in generality and do not recite particular machines applying or being used by the abstract idea. Additional element of Claim 9 of “A non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional limitation of “receiving, from each of a plurality of cameras, a visual input of a location over a network” represents mere data gathering steps necessary to execute the abstract idea and only add an insignificant extra-solution activity to the judicial exception, which are recited in generality and are not meaningful. It represents extra-solution activity to the judicial exception according to MPEP 2106.05(g)(3):
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
According to the October update on 2019, the above steps are “performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Step 2B of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself. The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2A, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis), are well-understood and conventional in the relevant art. For example, US20090128628 to Wang et al. (hereinafter Wang) and US20090128628 to Reinitz et al. (hereinafter Reinitz) disclose “a processor”, “a storage device coupled to the processor”, “a plurality of cameras”, and “an earthquake engine”, which is basically the computer system.
Therefore, claims 1, 9 and 16 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-8, 10-15, and 17-20 provide additional features/steps which are either part of an expanded abstract idea of the independent claims (adding additional elements/steps that are not meaningful as they are recited in generality and/or not qualified as particular machine and/or eligible transformation and, therefore, do not reflect a practical application as well as not qualified for “significantly more” based on prior art or record (Claim 13 – artificial intelligence (AI) model;  same limitation in Claims 14 and 19)).
In conclusion, dependent claims 2-8, 10-15, and 17-20 are not eligible for substantially similar reasons as discussed with regards to Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 9-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US20110292220 to Georgis et al. (hereinafter Georgis) in view of KR20180136671A to Soon (hereinafter Soon).

Regarding Claim 1: Georgis discloses:
“A computing device comprising: a processor; a storage device coupled to the processor; an earthquake engine, wherein an execution of the earthquake engine by the processor configures the computing device to perform acts comprising:” (para 0008 – “a computer includes a processor receiving image signals from a video camera, and a non-transitory computer storage medium accessible to the processor and bearing logic. The logic is executed by the processor to selectively determine an earthquake is impending responsive to motion of at least one object in the image signals. An earthquake detection signal (EDS) is generated responsive to a determination that an earthquake is impending”);
“receiving, from each of a plurality of cameras, a visual input of a location over a network” (para 0005 – “the processor generates the EDS responsive to a determination that the comparison indicates oscillating motion within a predetermined time period. If desired, responsive to a determination that the motion output indicates an earthquake, the processor uploads the EDS to a communication network for transfer thereof to other computers.”);
“for each visual input from the plurality of cameras: performing a coupling correction between a shaking of the camera with respect to the visual input by subtracting velocity vectors of the plurality of cameras from velocity vectors of pixels defining the visual input to provide a processed input” (Figs. 2-3; para 0016; para 0017 – “the information generated by the video camera 24 at the various times is used to determine motion. By way of non-limiting example, a macro block of pixels in the image may be used or image recognition principles may be used to identity an image in front of the camera, and the image information from the succession of times is used to determine relative motion of the image over time within the camera's field of view. This may be as simple as identifying a human face, a desk, or other recognizable object within the image and then noting changes in that object's position within the image over the times “t0”, . . . “t4” to determine its motion. The motion may represent vertical motion of the object relative to the Earth's surface, and/or horizontal motion of the object in the north-south dimension, and/or horizontal motion of the object in the east-west dimension”; para 0023 – “FIG. 3 shows an example template 60 against which detected motion may be compared. The amplitude or velocity of the y-axis may be in the vertical plane or east-west or north-south horizontal planes as discussed above. Indeed, three comparisons, one for each of the above dimensions, may be undertaken and only if all three, or two of the three, match the template is an EDS generated”);
“determining whether a shaking identified in the processed input is above a predetermined threshold based on the processed input, thereby detecting one or more anomalies” (para 0019 – “an earthquake detection signal (EDS) indicating that an earthquake is impending is selectively generated… this may be done by proceeding to block 46 to compare the detected motion with a template of earthquake-caused motion… If, at decision diamond 48, it is determined that the detected motion does not match the template within a predetermined threshold, the logic ends at state 50, but when the detected motion substantially matches the template a quake is indicated”; para 0021).
	Georgis is silent on:
“inferring from the one or more anomalies at least one of a location, magnitude, or depth of an earthquake based on the shaking identified in the processed input of each of the plurality of cameras”.
	However, Soon discloses:
“inferring from the one or more anomalies at least one of a location, magnitude, or depth of an earthquake based on the shaking identified in the processed input of each of the plurality of cameras” (para 0008; para 0015; para 0035 – “During CCTV shooting, if an earthquake occurs, the image is shaken, and the positional coordinates of the specific object within the shooting radius are also changed.
At this time, if the change value of the location coordinates becomes greater than a certain value and lasts for more than a certain time, it is determined that an earthquake has occurred, and the stored earthquake evacuation broadcast is immediately transmitted”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a computing device, disclosed by Georgis, as taught by Soon, in order to estimate the event occurrence more accurately and timely and hence improve the safety of people in the affected area.

	Regarding Claim 2:  Georgis/Soon combination discloses the computing device of Claim 1.
	Georgis further discloses:
“wherein an execution of the earthquake engine by the processor further configures the computing device to perform an act comprising determining an intensity of the earthquake based on the shaking identified in the processed input of each of the plurality of cameras” (Fig. 2; para 0019 – “Based on the motion determined at block 44 (interpreted as camera shaking, added by examiner), an earthquake detection signal (EDS) indicating that an earthquake is impending (interpreted as an intensity of the earthquake high enough to be registered by the camera, added by examiner) is selectively generated. In one example, this may be done by proceeding to block 46 to compare the detected motion with a template of earthquake-caused motion.”)

Regarding Claim 3:  Georgis/Soon combination discloses the computing device of Claim 2.
Georgis further discloses:
“at least one of a phase delay between a predetermined maximum pixel value applied to each pixel location in the visual input and an amplitude of a maximum value of a pixel location across an entirety of the visual input” (para 0006; para 0016 – “Now referring to FIG. 2, at block 40 the processor 16 receives pixel information from the camera 24 at time “t0”, and then at block 42 receives additional pixel information at one or more subsequent times, i.e., times “t1”, “t2”, “t3”, “t4”, . . . . The times are closely staggered, e.g., are a few milliseconds or even a few microseconds apart (interpreted as a time delay, added by examiner)”).
	Georgis is silent on:
“wherein the inference of the at least one of the location, magnitude, or depth comprises extracting and aggregating local approximations of at least one”.
However, Soon discloses:
“wherein the inference of the at least one of the location, magnitude, or depth comprises extracting and aggregating local approximations of at least one” (para 0008; para 0015; para 0035 – “During CCTV shooting, if an earthquake occurs, the image is shaken, and the positional coordinates of the specific object within the shooting radius are also changed. At this time, if the change value of the location coordinates becomes greater than a certain value and lasts for more than a certain time, it is determined that an earthquake has occurred, and the stored earthquake evacuation broadcast is immediately transmitted”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a computing device, disclosed by Georgis, as taught by Soon, in order to estimate the event occurrence more accurately and timely and hence improve the safety of people in the affected area.

Regarding Claim 4:  Georgis/Soon combination discloses the computing device of Claim 1.
	Georgis further discloses:
“wherein the shaking is measured by one or more pixel-wise changes of the processed input” (para 0017 – “Proceeding to block 44 the information generated by the video camera 24 at the various times is used to determine motion (interpreted as shaking, added by examiner). By way of non-limiting example, a macro block of pixels in the image may be used or image recognition principles may be used to identity an image in front of the camera, and the image information from the succession of times is used to determine relative motion of the image over time within the camera's field of view.”)

Regarding Claim 7:  Georgis/Soon combination discloses the computing device of Claim 1.
Georgis is silent on:
“wherein an execution of the earthquake engine by the processor further configures the computing device to perform an act comprising after a completion of an identified earthquake, storing indicators of at least one of the magnitude, location, or depth of the identified earthquake”.
	However, Soon discloses:
“wherein an execution of the earthquake engine by the processor further configures the computing device to perform an act comprising after a completion of an identified earthquake, storing indicators of at least one of the magnitude, location, or depth of the identified earthquake” (para 0008; para 0015; para 0035 – “During CCTV shooting, if an earthquake occurs, the image is shaken, and the positional coordinates of the specific object within the shooting radius are also changed. At this time, if the change value of the location coordinates becomes greater than a certain value and lasts for more than a certain time, it is determined that an earthquake has occurred, and the stored earthquake evacuation broadcast is immediately transmitted”; para 0014 – “checking and storing the position coordinates of the sculpture or a specific object; continuously calculating changes in the position coordinates while photographing image information; And it characterized in that it comprises the step of notifying the occurrence of an earthquake when the change in the position coordinates of the sculpture or a specific object exceeds a predetermined value due to the occurrence of an earthquake, and the position coordinate change continues for a predetermined time or more”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a computing device, disclosed by Georgis, as taught by Soon, in order to estimate the event occurrence more accurately and timely and hence improve the safety of people in the affected area.
	With regards to Claims 9 and 16, Georgis/Soon combination discloses the claimed limitations as discloses with regards to Claim 1.
	With regards to Claim 10 and 17, Georgis/Soon combination discloses the claimed limitations as discloses with regards to Claim 2.
	With regards to Claim 11 and 18, Georgis/Soon combination discloses the claimed limitations as discloses with regards to Claim 3.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Georgis in view of Soon and in further view of US20110019096A1 to Lee et al. (hereinafter Lee).

	Regarding Claim 5: Georgis/Soon combination discloses the computing device of claim 4.
	Georgis/Soon combination is silent on:
“wherein an execution of the earthquake engine by the processor further configures the computing device to perform acts comprising, for at least one visual input from the plurality of cameras: performing a spectral analysis over time of each of the pixel-wise changes in at least one image of the visual input; and determining a spectral decomposition of the at least one image of the visual input”.
	However, Lee discloses:
“wherein an execution of the earthquake engine by the processor further configures the computing device to perform acts comprising, for at least one visual input from the plurality of cameras: performing a spectral analysis over time of each of the pixel-wise changes in at least one image of the visual input” (para 0020; para 0023 – “FIG. 1 shows an Adaptive Image Enhancement System (AIE) 100 according to some embodiments of the present invention. AIE system 100 includes measurement functions such as spectral filter 101, spectral histogram 102, box detector 104, and luminance histogram 105. System 100 also includes classification functions such as image classification function 103”; para 0025 – “The current input frame data is concurrently received by spectral measurement 101 (interpreted as spectral analysis, added by examiner), box detector 104, and luminance histogram 105 (cf. FIG. 1), for parallel measurement processing”; para 0033); 
“determining a spectral decomposition of the at least one image of the visual input” (para 0026 – “Spectral measurement stage 101 performs spectral decomposition of the source video image. The spectral decomposition can be carried through separately for each of the Y, Cr and Cb signals in the YCrCb format, according to some embodiments of the present invention”; para 0028).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a computing device, disclosed by Georgis/Soon combination, as taught by Lee, in order to quickly adapt the camera system to the fast changing challenges during the earthquake.
	With regards to Claim 12 and 19, Georgis/Soon combination discloses the claimed limitations as discloses with regards to Claim 5.

Claims 6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Georgis/Soon/Lee combination in view of WO2021224893A1 to Sun et al. (hereinafter Sun).

Regarding Claim 6: Georgis/Soon/Lee combination discloses the computing device of claim 5.
Georgis/Soon/Lee combination is silent on:
“wherein an execution of the earthquake engine by the processor further configures the computing device to perform acts comprising: training an artificial intelligence (AI) model to detect parameters of an earthquake based on the visual input from the plurality of cameras”.
However, Sun discloses:
“wherein an execution of the earthquake engine by the processor further configures the computing device to perform acts comprising: training an artificial intelligence (AI) model to detect parameters of an earthquake based on the visual input from the plurality of cameras” (para 0047 – “The data storage further comprises training data, pre-trained models, trained models and sensed data. The training data comprising both inputs and corresponding outputs, which is configured to be used to perform supervised learning in pre-trained model. The trained models are created upon completion of supervised learning in the pre-trained models using the training data.”; para 0048-0049; para 0056 – “the system 100 may immediately or upon further analysis issue an alert by SMS or email to the mobile phone or email of the owner of the target component, system or asset or trigger appropriate preventive action. Such early warning capability may be especially useful in disaster prevention or post-disaster recovery such as earthquakes”; para 0052 – “The sensed data may include the data collected from at least one sensor. The sensed data is not labeled, which means it does not have corresponding outputs for the inputs. The sensed data may comprise visual sensed data and vibration sensed data. Visual sensed data in form of either still images or video may be collected by any visual camera”; para 0058); and 
“applying the trained Al model to visual input from a different set of a plurality of cameras at a separate location” (para 0105 – “The model takes an image as input and detects the desired objects via finding a bounding box around the object and assigns a class label to each…The network receives an RBG image at the input and detects the location and labels the defects at the output. The network utilizes a ResNet50 architecture as the backbone, to extract high-definition image features for the supervised learning task.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a computing device, disclosed by Georgis/Soon/Lee combination, as taught by Sun, in order to employ the learning capability of the AI system, having autonomous assessments, which allows the system to be operated safely and efficiently.
With regards to Claim 13, Georgis/Soon/Lee/Sun combination discloses the claimed limitations as discloses with regards to Claim 6.
With regards to Claim 14, Georgis/Soon/Lee combination discloses the claimed limitations as discloses with regards to Claim 7.

Claims 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Georgis in view of Soon, and in further view of KR20080105944 Suk et al. (hereinafter Suk).

Regarding Claim 8: Georgis/Soon combination discloses the computing device of claim 1.
Georgis/Soon combination is silent on:
“wherein an execution of the earthquake engine by the processor further configures the computing device to perform an act comprising refining a calibration of the plurality of cameras via external seismic sensor data.”
However, Suk discloses: 
“wherein an execution of the earthquake engine by the processor further configures the computing device to perform an act comprising refining a calibration of the plurality of cameras via external seismic sensor data” (Page 3, ll. 81 – 87: “The seismic sensor calibration apparatus according to the present invention for achieving the above object, in a seismometer having a plurality of seismic sensors, calibrates the output signal of the earthquake sensor (interpreted as a camera having a shaking due to the earthquake, added by examiner) through zero calibration and span calibration process. After calibration, an arbitrary value is selected from the measurement range of the seismic sensor and output as a test signal, and a calibration control unit for determining whether the seismic sensor has a failure through a response signal according to the test signal is included”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a computing device, disclosed by Georgis/Soon combination, as taught by Suk, in order to improve the accuracy of the earthquake detection.
With regards to Claims 15 and 20, Georgis/Soon/Suk combination discloses the claimed limitations as discloses with regards to Claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20090128628 to Reinitz et al. (hereinafter Reinitz) discloses the surveillance system and method.
US20210174492 to Karaaslan et al. (hereinafter Karaaslan) discloses methods of artificial intelligence-assisted infrastructure assessment using mixed reality systems.
US20170075009 to Khalil eta l. (hereinafter Khalil) discloses the spectral analysis and processing of seismic data using orthogonal image gathers.
US20130321589 to Kirk et al. (hereinafter Kirk) discloses the automated camera array calibration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYUDMILA ZAYKOVA-FELDMAN/Examiner, 
Art Unit 2857                                    

/ALEXANDER SATANOVSKY/           Primary Examiner, Art Unit 2863